Citation Nr: 0210017	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  98-08 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which granted service connection 
and a 10 percent rating for post-traumatic headaches.  The 
veteran appeals for a higher rating.  This is the only issue 
properly before the Board at this time.

The Board notes that written argument submitted to the Board 
by the veteran's representative includes the issue of service 
connection for arteriosclerotic heart disease.  Such claim 
was denied as not well-grounded by the Board in a March 2000 
decision.  Subsequent to the Board's decision, the claim for 
service connection for heart disease was denied on the merits 
in a February 2002 RO decision.  Without a notice of 
disagreement from the veteran on this issue, the RO listed it 
in a February 2002 supplemental statement of the case.  In 
the absence of a timely notice of disagreement filed with the 
RO, followed by a statement of the case, followed by a timely 
substantive appeal filed with the RO, the issue of service 
connection for heart disease is not properly before the Board 
at this time.  The veteran is advised that if he wishes to 
appeal the issue of service connection for heart disease, he 
has one year from the date of notice of the adverse February 
2002 RO decision within which to file, with the RO, a notice 
of disagreement, and after the RO sends him a statement of 
the case on the issue, he must file, with the RO, a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001).


FINDINGS OF FACT

The veteran's headache disability is manifested by subjective 
complaints of daily headaches, incapacitating him once or 
twice a year, and related to a history of an automobile 
accident while in service.  The veteran has not been 
diagnosed with multi-infarct dementia with cerebral 
arteriosclerosis in association with his headaches.   


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
service-connected headaches have not been met. 38 U.S.C.A. § 
1155 (West 1991 and Supp. 2001); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from February 
1951 to February 1953.  His service medical records are 
negative for diagnoses or complaints concerning headaches.  
However, these records show that he sustained an injury to 
his head in an automobile accident in December 1951.

The veteran's post-service medical records show complaints of 
headaches at a November 1955 VA examination. The diagnosis 
was no neurological disease.

Additional post-service medical records show that the veteran 
has often complained of headaches, which have at various 
times been attributed to sinusitis, migraines, or 
degenerative joint disease of the cervical spine. 

A statement dated in April 1983 by Dr. E. W. Weatherford 
notes that the veteran sustained a head injury in 1952, and 
has had a history of recurrent sinusitis and headaches since 
that time. 

A March 1988 statement from Dr. Richard C. Senelick states 
that the veteran has had chronic daily headaches following a 
motor vehicle accident in 1952.  These were described as 
generalized tight pressure headaches primarily in the 
bitemporal and frontal region.  There was some radiating neck 
soreness and dizziness associated with the headaches, but no 
focal neurologic symptoms were associated with the headaches.

Head X-rays from March 1997 show the presence of mild 
atrophy.  There was no evidence of hemorrhage, mass effect, 
midline shift, or hydrocephalus.  No abnormal enhancements 
were seen, and the sinuses and mastoid air cells were clear.  

In April 1997, the veteran filed his claim for service 
connection for migraine headaches.

A June 1997 VA examination of the cranial nerves included a 
diagnosis of headaches (from the veteran's statements) since 
about 1951 following his involvement in a motor vehicle 
accident.  The veteran reported chronic daily headaches which 
were severe and caused dizziness.  The examiner found that 
the veteran's neurologic examination was normal, and 
suggested further treatment for the headaches. 

A VA neurology examination was given to the veteran in April 
2000.  He reported daily throbbing headaches in the 
bitemporal area, lasting from 30 minutes to a couple of 
hours.  These headaches were not incapacitating, although the 
veteran indicated that once or twice a year they could be.  
He had no vomiting, photophobia, or phonophobia.  The 
examiner's diagnosis was post-traumatic chronic daily 
vascular headaches, with cervical spondylosis possibly 
contributing to muscle contraction-type headaches.  The 
veteran's neurologic examination was normal.

In July 2000, the veteran was given another neurology 
examination.  The examiner's diagnosis was vascular migraine 
headaches and chronic daily headache syndrome.  The examiner 
indicated his opinion that the veteran's vascular headaches 
and chronic daily headache syndrome were post-traumatic in 
nature and directly related to the veteran's head injury in 
Korea.  

The RO issued a rating decision in July 2000 granting the 
veteran's claim for service connection for headaches, 
assigning a 10 percent evaluation effective April 28, 1997.  
Service connection and a 40 percent rating was also granted 
for a cervical spine disability.

Analysis

The veteran seeks a rating higher than 10 percent for his 
service-connected headaches.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statement of the case, the veteran 
has been notified of the evidence necessary to substantiate 
his claim.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Code 8045, which 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304.

As the evidence does not show that the veteran has been 
diagnosed with multi-infarct dementia associated with brain 
trauma, a rating in excess of 10 percent for post-traumatic 
headaches is not warranted under the above provisions.  

The veteran's post-traumatic headaches could be rated by 
analogy to migraine.  Migraine is rated 10 percent when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months; migraine is rated 30 
percent when there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  At a 
recent VA examination, the veteran related that he may have 
an incapacitating headache once or twice a year.  It is not 
shown that he has prostrating attacks of headaches (where he 
has to lie down) of a frequency as required for a rating 
higher than 10 percent under Code 8100.
 
The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in April 1997.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's headaches have warranted a rating greater than 10 
percent. 

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for headaches.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 







ORDER

A higher rating for headaches is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

